Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 11/25/2020 Claims 1-14 have been examined. 
Claim Objections
The disclosure is objected to because of the following informalities:
Claims 9-13 are objected to because the claims recite the limitation of “ the network device according to claim …”. Since claim 8 recites a first network device and second network device. The examiner suggests amending the claims 9-13  to recite  “the first network device according to claim… ”.
For prosecution purpose, the examiner interprets that claims 9-13 to  recite the limitation of “the first network device according to …”.
Appropriate correction is required.

Claim 14 are objected to because typographical error. The claim recites the limitation of “A second, comprises…” 
For prosecution purpose, the examiner interprets that claim 14 recites the limitation of “A second network device, comprises…”
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/20/2021, 04/15/2021, 06/17/2021 and 08/22/2021 have been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brissette et al. Publication No. US 2018/0375763 A1 (Brissette hereinafter) in view of Li et al. Publication No. US 2016/0359720 A1 (Li hereinafter).

Regarding claim 1,
Brissette teaches a route generation method by a first network device in an Internet protocol version 6 (IPv6)-based segment routing over an IPv6 data plane (SRv6) network (Para 0016 - Disclosed are methods, apparatus, computer-storage media, mechanisms, and means associated with Ethernet Virtual Private Network (EVPN) using Internet Protocol Version 6 (IPv6) Segment Routing (SRv6) underlay network and SRv6-enhanced Border Gateway Protocol (BGP) signaling), wherein the method comprises:
receiving a first notification packet from a second network device (Para 0017, 0030 - SR nodes (e.g., routers) in the SR networks continuously advertise and exchange segment and routing information together (i.e. a first router may receive a first notification packet from a second router and vice versa) such as a particular route associated with a particular Internet Protocol Version 6 (IPv6) Segment Routing (SRv6) Segment Identifier (SID)), that includes a network […] identifier and indicates an association relationship between information of the network […] identifier and an IPv6 address prefix of the second network device (Para 0017 – wherein the SID of the advertised message including a locator of a particular router and a function encoding representing a particular Ethernet Virtual Private Network (EVPN) end function of the particular router, wherein the particular SID including a routable prefix to the particular router and Para 0044 - The advertising of the SRv6 SID in the SRv6-VPN SID TLV identifies that the BGP egress router is reachable via a SRv6 underlay network). 
generating a route forwarding entry for the IPv6 address prefix of the second network device based on an association relationship between the network […] identifier and the IPv6 address prefix of the second network device (Para 0030 – Based on the received SRv6 SID from the advertised message, routers continuously update their SR policies as needed and Para 0048 - the entire SRv6 is used in routing a packet through the network to the BGP egress router). 
Brissette does not explicitly disclose
receiving a first notification packet from a second network device, that includes a network slice identifier that identifies one network slice and indicates an association relationship between information of the network slice identifier and an IPv6 address prefix of the second network device. 
generating a route forwarding entry for the IPv6 address prefix of the second network device based on an association relationship between the network slice identifier and the IPv6 address prefix of the second network device. 
Li teaches:
receiving a first notification packet from a second network device, that includes a network slice identifier that identifies one network slice (Para 0031, 0034 – the CSPs 210 may connect directly the other relevant CSPs 210 to exchange virtual network routing information (i.e. a first CSP 1 may receive a first post message from a second CSP 2), wherein the post message may comprise virtual network routing information for portions of the common VxN (e.g. the first VxN) located at the sending CSP) and indicates an association relationship between information of the network slice identifier and an IPv6 address prefix of the second network device (Para 0041 - the post message may contain other information relevant to the common virtual networks. For example, virtual network routes may be indicated by a prefix field with an address prefix followed by trailing zeros). 
generating a route forwarding entry for the IPv6 address prefix of the second network device based on an association relationship between the network slice identifier and the IPv6 address prefix of the second network device (Para 0041 - upon exchanging virtual network routing information, the local CSP 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brissette to include the teachings of Li. The motivation for doing so is to facilitate local systems can initiate/maintain data plane communications between the separate portions of virtual network(s) across a core network.  

Regarding claim 2, the method of claim 1,
Brissette teaches
obtaining the network […] identifier and an IPv6 address prefix of the first network device, and generating a second notification packet (Para 0017, 0030 - SR nodes (e.g., routers) in the SR networks continuously advertise and exchange segment and routing information together (i.e. a first router may generate a second notification packet to exchange segment and routing information with a second router), wherein the SID of the advertised message including a locator of a particular router and a function encoding representing a particular Ethernet Virtual Private Network (EVPN) end function of the particular router, wherein the particular SID including a routable prefix to the particular router).
sending the second notification packet to the second network device (Para 0017, 0030 - SR nodes (e.g., routers) in the SR networks continuously advertise and exchange segment and routing information together (i.e. a first router may send a second notification packet to a second router) such as a particular route associated with a particular Internet Protocol Version 6 (IPv6) Segment Routing (SRv6) Segment Identifier (SID)), wherein the second notification packet comprises the network […], and the second notification packet indicates an association relationship between the information of the network […] identifier and the IPv6 address prefix of the first network device (Para 0017 – wherein the SID of the advertised message including a locator of a particular router and a function encoding representing a particular Ethernet Virtual Private Network (EVPN) end function of the particular router, wherein the particular SID including a routable prefix to the particular router and Para 0044 - The advertising of the SRv6 SID in the SRv6-VPN SID TLV identifies that the BGP egress router is reachable via a SRv6 underlay network).
Brissette does not explicitly disclose
obtaining the network slice identifier and an IPv6 address prefix of the first network device, and generating a second notification packet. 
sending the second notification packet to the second network device, wherein the second notification packet comprises the network slice identifier, and the second notification packet indicates an association relationship between the information of the network slice identifier and the IPv6 address prefix of the first network device.
Li teaches:
obtaining the network slice identifier and an IPv6 address prefix of the first network device, and generating a second notification packet; sending the second notification packet to the second network device, wherein the second notification packet comprises the network slice identifier (Para 0031 – the CSPs 210 may connect directly the other relevant CSPs 210 to exchange virtual network routing information (i.e. a first CSP 1 may generate and send a second post message to a second CSP 2); and Para 0034 - CSP 1 transmits a post message to CSP 2, wherein the post message may comprise virtual network routing information for portions of the common VxN (e.g. the first VxN) located at CSP 1), and the second notification packet indicates an association relationship between the information of the network slice identifier and the IPv6 address prefix of the first network device (Para 0041 - the post message may contain other information relevant to the common virtual networks. For example, virtual network routes may be indicated by a prefix field with an address prefix followed by trailing zeros). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brissette to include the teachings of Li. The motivation for doing so is to facilitate local systems can initiate/maintain data plane communications between the separate portions of virtual network(s) across a core network.  

Regarding claim 7,
Brissette teaches a notification packet sending method by a second network device in an Internet protocol version 6 (IPv6) based segment routing over an IPv6 data plane (SRv6) network (Para 0016 - Disclosed are methods, apparatus, computer-storage media, mechanisms, and means associated with Ethernet Virtual Private Network (EVPN) using Internet Protocol Version 6 (IPv6) Segment Routing (SRv6) underlay network and SRv6-enhanced Border Gateway Protocol (BGP) signaling), wherein the method comprises:
obtaining a network […] identifier and an IPv6 address prefix of the second network device, and generating a first notification packet (Para 0017, 0030 - SR nodes (e.g., routers) in the SR networks continuously advertise and exchange segment and routing information together (i.e. a second router may generate a first notification packet to exchange segment and routing information with a first router), wherein the SID of the advertised message including a locator of a particular router and a function encoding representing a particular Ethernet Virtual Private Network (EVPN) end function of the particular router, wherein the particular SID including a routable prefix to the particular router). 
sending the first notification packet to a first network device (Para 0017, 0030 - SR nodes (e.g., routers) in the SR networks continuously advertise and exchange segment and routing information together (i.e. a second router may send a first notification packet to a first router) such as a particular route associated with a particular Internet Protocol Version 6 (IPv6) Segment Routing (SRv6) Segment Identifier (SID)), wherein the first notification packet comprises the network […] identifier, the first notification packet indicates an association relationship between information of the network […] identifier and the IPv6 address prefix of the second network device (Para 0017 – wherein the SID of the advertised message including a locator of a particular router and a function encoding representing a particular Ethernet Virtual Private Network (EVPN) end function of the particular router, wherein the particular SID including a routable prefix to the particular router and Para 0044 - The advertising of the SRv6 SID in the SRv6-VPN SID TLV identifies that the BGP egress router is reachable via a SRv6 underlay network). 
Brissette does not explicitly disclose
obtaining a network slice identifier and an IPv6 address prefix of the second network device, and generating a first notification packet.
sending the first notification packet to a first network device, wherein the first notification packet comprises the network slice identifier, the first notification packet indicates an association relationship between information of the network slice identifier and the IPv6 address prefix of the second network device, and the network slice identifier is used to identify one network slice. 
Li teaches:
obtaining a network slice identifier and an IPv6 address prefix of the second network device, and generating a first notification packet; and sending the first notification packet to a first network device, wherein the first notification packet comprises the network slice identifier (Para 0031 – the CSPs 210 may connect directly the other relevant CSPs 210 to exchange virtual network routing information (i.e. a second CSP 2 may generate and send a first post message to , the first notification packet indicates an association relationship between information of the network slice identifier and the IPv6 address prefix of the second network device (Para 0041 - the post message may contain other information relevant to the common virtual networks. For example, virtual network routes may be indicated by a prefix field with an address prefix followed by trailing zeros), and the network slice identifier is used to identify one network slice (Para 0031 - The VxNs 230 may be indicated by a VxN number that uniquely identifies the VxN 230). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brissette to include the teachings of Li. The motivation for doing so is to facilitate local systems can initiate/maintain data plane communications between the separate portions of virtual network(s) across a core network.  

Regarding claim 8,
Brissette teaches a first network device, comprises:
a transceiver, configured to receive a first notification packet from a second network device (Para 0017, 0030 - SR nodes (e.g., routers) in the SR networks continuously advertise and exchange segment and routing information together (i.e. a first router may receive a first notification packet from a second router and vice versa) such as a particular route associated with a particular Internet Protocol Version 6 (IPv6) Segment Routing (SRv6) Segment Identifier (SID)), wherein the first notification packet comprises a network […] identifier, the first notification packet indicates an association relationship between information of the network […] identifier and an Internet protocol version 6 (IPv6) address prefix of the second network device (Para 0017 – wherein the SID of the advertised message including a locator of a particular router and a function encoding representing a particular Ethernet Virtual Private Network (EVPN) end function of the particular router, wherein the particular SID including a routable prefix to the particular router and Para 0044 - The advertising of the SRv6 SID in the SRv6-VPN SID TLV identifies that the BGP egress router is reachable via a SRv6 underlay network). 
a processor, configured to generate a route forwarding entry for the IPv6 address prefix of the second network device based on an association relationship between the network […] identifier and the IPv6 address prefix of the second network device (Para 0030 – Based on the received SRv6 SID from the advertised message, routers continuously update their SR policies as 
Brissette does not explicitly disclose
receive a first notification packet from a second network device, wherein the first notification packet comprises a network slice identifier, the first notification packet indicates an association relationship between information of the network slice identifier and an Internet protocol version 6 (IPv6) address prefix of the second network device, and the network slice identifier is used to identify one network slice. 
generate a route forwarding entry for the IPv6 address prefix of the second network device based on an association relationship between the network slice identifier and the IPv6 address prefix of the second network device. 
Li teaches:
receive a first notification packet from a second network device, wherein the first notification packet comprises a network slice identifier (Para 0031, 0034 – the CSPs 210 may connect directly the other relevant CSPs 210 to exchange virtual network routing information (i.e. a first CSP 1 may receive a first post message from a second CSP 2), wherein the post message may comprise virtual network routing information for portions of the common VxN (e.g. the first VxN) located at the sending CSP) the first notification packet indicates an association relationship between information of the network slice identifier and an Internet protocol version 6 (IPv6) address prefix of the second network device (Para 0041 - the post message may contain other information relevant to the common virtual networks. For example, virtual network routes may be indicated by a prefix field with an address prefix followed by trailing zeros) and the network slice identifier is used to identify one network slice. 
generate a route forwarding entry for the IPv6 address prefix of the second network device based on an association relationship between the network slice identifier and the IPv6 address prefix of the second network device (Para 0041 - upon exchanging virtual network routing information, the local CSP may save the received virtual network routing information and may have obtained enough routing information to route data between virtual resources in the local portion of a virtual network to virtual resources in a remote portion of a virtual network attached to a remote CSP). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brissette to include the teachings of Li. The motivation for doing so is to facilitate local systems can 

Regarding claim 9, 
Claim 9 is analyzed and interpreted as a first network device of claim 2.


Regarding claim 14,
Brissette teaches a second, comprises:
a processor, configured to: obtain a network […] identifier and an IPv6 address prefix of the second network device, and generate a first notification packet (Para 0017, 0030 - SR nodes (e.g., routers) in the SR networks continuously advertise and exchange segment and routing information together (i.e. a second router may generate a first notification packet to exchange segment and routing information with a first router), wherein the SID of the advertised message including a locator of a particular router and a function encoding representing a particular Ethernet Virtual Private Network (EVPN) end function of the particular router, wherein the particular SID including a routable prefix to the particular router). 
a transceiver, configured to send the first notification packet to a first network device (Para 0017, 0030 - SR nodes (e.g., routers) in the SR networks continuously advertise and exchange segment and routing information together (i.e. a second router may send a first notification packet to a first router) such as a particular route associated with a particular Internet Protocol Version 6 (IPv6) Segment Routing (SRv6) Segment Identifier (SID)), wherein the first notification packet comprises the network […] identifier, the first notification packet indicates an association relationship between information of the network […] identifier and the IPv6 address prefix of the second network device (Para 0017 – wherein the SID of the advertised message including a locator of a particular router and a function encoding representing a particular Ethernet Virtual Private Network (EVPN) end function of the particular router, wherein the particular SID including a routable prefix to the particular router and Para 0044 - The advertising of the SRv6 SID in the SRv6-VPN SID TLV identifies that the BGP egress router is reachable via a SRv6 underlay network). 
Brissette does not explicitly disclose
obtain a network slice identifier and an IPv6 address prefix of the second network device, and generate a first notification packet. 
send the first notification packet to a first network device, wherein the first notification packet comprises the network slice identifier, the first notification packet indicates an association relationship between information of the network slice identifier and the IPv6 address prefix of the second network device, and the network slice identifier is used to identify one network slice. 
Li teaches:
obtain a network slice identifier and an IPv6 address prefix of the second network device, and generate a first notification packet; send the first notification packet to a first network device, wherein the first notification packet comprises the network slice identifier (Para 0031, 0034 – the CSPs 210 may connect directly the other relevant CSPs 210 to exchange virtual network routing information (i.e. a first CSP 1 may receive a first post message from a second CSP 2), wherein the post message may comprise virtual network routing information for portions of the common VxN (e.g. the first VxN) located at the sending CSP), the first notification packet indicates an association relationship between information of the network slice identifier and the IPv6 address prefix of the second network device (Para 0041 - the post message may contain other information relevant to the common virtual networks. For example, virtual network routes may be indicated by a prefix field with an address prefix followed by trailing zeros), and the network slice identifier is used to identify one network slice (Para 0031 - The VxNs 230 may be indicated by a VxN number that uniquely identifies the VxN 230). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brissette to include the teachings of Li. The motivation for doing so is to facilitate local systems can initiate/maintain data plane communications between the separate portions of virtual network(s) across a core network.  

Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brissette et al. Publication No. US 2018/0375763 A1 (Brissette hereinafter) in view of Li et al. Publication No. US 2016/0359720 A1 (Li hereinafter) and further in view of Yang et al. Publication No. US 2017/0302476 A1 (Yang hereinafter).

Regarding claim 3, the method of claim 1,

wherein the first notification packet is an intermediate system to intermediate system (ISIS) protocol link state protocol data unit (LSPDU) message, the LSPDU message comprises the network slice identifier, and the LSPDU message indicates the association relationship between the information of the network slice identifier and the IPv6 address prefix of the second network device. 
Li teaches:
wherein the first notification packet […] comprises the network slice identifier (Para 0031, 0034 – the CSPs 210 may connect directly the other relevant CSPs 210 to exchange virtual network routing information (i.e. a first CSP 1 may receive a first post message from a second CSP 2), wherein the post message may comprise virtual network routing information for portions of the common VxN (e.g. the first VxN) located at the sending CSP), and the message indicates the association relationship between the information of the network slice identifier and the IPv6 address prefix of the second network device (Para 0041 - the post message may contain other information relevant to the common virtual networks. For example, virtual network routes may be indicated by a prefix field with an address prefix followed by trailing zeros). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brissette to include the teachings of Li. The motivation for doing so is to facilitate local systems can initiate/maintain data plane communications between the separate portions of virtual network(s) across a core network.  
Yang teaches:
wherein the first notification packet is an intermediate system to intermediate system (ISIS) protocol link state protocol data unit (LSPDU) message (Para 0026 - the notification message may be implemented by an Intermediate System to Intermediate System (ISIS) Link State Protocol data unit (LSP) message). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brissette and Li to include the teachings of Yang. The motivation for doing so is to find the best path for communication between network nodes.  

Regarding claim 4, the method of claim 3,
Brissette does not explicitly disclose
wherein the LSPDU message comprises an IPv6 reachable type-length-value (TLV) field, the IPv6 reachable TLV field comprises a prefix field and a sub-type-length-value (sub-TLV) field, the prefix field is used to carry the IPv6 address prefix of the second network device, and the sub-TLV field is used to carry the network slice identifier. 
Yang teaches:
wherein the LSPDU message comprises an IPv6 reachable type-length-value (TLV) field, the IPv6 reachable TLV field comprises a prefix field and a sub-type-length-value (sub-TLV) field, the prefix field is used to carry the IPv6 address prefix of the second network device, and the sub-TLV field is used to carry the network slice identifier (Para 0027 - The ISIS LSP message includes a message header and a message body. The message body includes a TLV for containing all kinds of information. In an example, a new type of TLV may be defined, which may contain the VNIs of the VXLANs). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brissette and Li to include the teachings of Yang. The motivation for doing so is to facilitate local systems can initiate/maintain data plane communications between the separate portions of virtual network(s) across a core network.  

Regarding claims 10-11, 
Claims 10-11 are analyzed and interpreted as a first network device of claims 3-4.


Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brissette et al. Publication No. US 2018/0375763 A1 (Brissette hereinafter) in view of Li et al. Publication No. US 2016/0359720 A1 (Li hereinafter) and further in view of Guan Publication No. US 2016/0234188 A1 (Guan hereinafter).

Regarding claim 5, the method of claim 1,

the notification message comprises an SRv6 segment identifier (SID), the SID comprises a locator part, the locator part comprises the network […] identifier, and the locator part indicates the association relationship between the information of the network slice identifier and the IPv6 address prefix of the second network device (Para 0017 – wherein the SID of the advertised message including a locator of a particular router and a function encoding representing a particular Ethernet Virtual Private Network (EVPN) end function of the particular router, wherein the particular SID including a routable prefix to the particular router and Para 0044 - The advertising of the SRv6 SID in the SRv6-VPN SID TLV identifies that the BGP egress router is reachable via a SRv6 underlay network). 
Brissette does not explicitly disclose
wherein the first notification packet is an interior gateway protocol (IGP) notification message, the notification message comprises network slice identifier, and indicates the association relationship between the information of the network slice identifier and the IPv6 address prefix of the second network device. 
Li teaches:
the notification message comprises network slice identifier (Para 0031, 0034 – the CSPs 210 may connect directly the other relevant CSPs 210 to exchange virtual network routing information (i.e. a first CSP 1 may receive a first post message from a second CSP 2), wherein the post message may comprise virtual network routing information for portions of the common VxN (e.g. the first VxN) located at the sending CSP), and indicates the association relationship between the information of the network slice identifier and the IPv6 address prefix of the second network device (Para 0041 - the post message may contain other information relevant to the common virtual networks. For example, virtual network routes may be indicated by a prefix field with an address prefix followed by trailing zeros). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brissette to include the teachings of Li. The motivation for doing so is to facilitate local systems can initiate/maintain data plane communications between the separate portions of virtual network(s) across a core network.  
Guan teaches:
wherein the first notification packet is an interior gateway protocol (IGP) notification message (Para 0175 - the route advertisement message may be an IGP route advertisement message). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brissette and Li to include the teachings of Guan. The motivation for doing so is to determine a path computation element (PCE) and a communications device, which are used to resolve a problem of how to effectively establish a Path Computation Element Communication Protocol (PCEP) session.  

Regarding claim 6, the method of claim 5,
Brissette teaches
wherein the locator part comprises the network […] identifier and the IPv6 address prefix of the second network device (Para 0017 – wherein the SID of the advertised message including a locator of a particular router and a function encoding representing a particular Ethernet Virtual Private Network (EVPN) end function of the particular router, wherein the particular SID including a routable prefix to the particular router and Para 0044 - The advertising of the SRv6 SID in the SRv6-VPN SID TLV identifies that the BGP egress router is reachable via a SRv6 underlay network).

Brissette does not explicitly disclose
wherein the locator part comprises the network slice identifier and the IPv6 address prefix of the second network device. 
Li teaches:
wherein the locator part comprises the network slice identifier (Para 0031, 0034 – the CSPs 210 may connect directly the other relevant CSPs 210 to exchange virtual network routing information (i.e. a first CSP 1 may receive a first post message from a second CSP 2), wherein the post message may comprise virtual network routing information for portions of the common VxN (e.g. the first VxN) located at the sending CSP), and the IPv6 address prefix of the second network device (Para 0041 - the post message may contain other information relevant to the common virtual networks. For example, virtual network routes may be indicated by a prefix field with an address prefix followed by trailing zeros). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Brissette to include 

Regarding claims 12-13, 
Claims 12-13 are analyzed and interpreted as a first network device of claims 5-6.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956.  The examiner can normally be reached on Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445